Melvin Mayfield, Chief Judge, concurring. I concur in the decision of the majority because it is based upon prior decisions of the Arkansas Supreme Court. However, settlements “around” the workers’ compensation carrier’s lien involve practical, social, and legal problems which, I believe, need to be given new and careful consideration. A motion was made in this court to certify this matter to the Arkansas Supreme Court and was overruled. In retrospect it appears to me that that motion should have been granted since this case involves a question of significant public interest.